The Office of Disciplinary Counsel ("ODC") filed formal charges against respondent, alleging that she violated Rules 1.1, 1.3, 1.4, 1.5(f)(5), 3.2, and 8.1(c) of the Rules of Professional Conduct. In addition, the ODC is conducting an investigation into three new complaints against respondent which allege similar misconduct. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent's petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Kristy E. Griffin, Louisiana Bar Roll number 28348, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Kristy E. Griffin for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Kristy E. Griffin shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which she is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which she is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.